United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                   May 1, 2003
                         FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk

                              No. 02-20796
                            Summary Calendar


GLENN FRANKLIN ANDERSON,

                                                         Plaintiff-Appellant,

versus

JAMES G. ROCHE, Secretary of the Air Force,

                                                         Defendant-Appellee,

versus

EFREM LYDELL SCRANTON,

                                                            Movant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-02-CV-481
                       --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant        Glenn    Franklin   Anderson       appeals    the

district court’s order dismissing his petition for failure to

obtain   leave   to   proceed    prior    to   filing.      This    appeal    was

improvidently docketed and is dismissed because Anderson did not

obtain written permission to proceed from a judge of this court

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
prior to filing his appeal.      See Anderson v. United States Air

Force, No. 95-20660 (5th Cir. Apr. 11, 1996) (unpublished).

     Anderson is sanctioned $500 and is barred from filing any pro

se, in forma pauperis, civil appeals in this court without the

prior written approval of an active judge of this court.   Further,

he is barred from filing any pro se, in forma pauperis, initial

civil pleading in any court that is subject to this court’s

jurisdiction without first obtaining advance written permission of

a judge of the forum court.   Additionally, the clerk of this court

and the clerks of all federal district courts subject to the

jurisdiction of this court are directed to return to Anderson,

unfiled, any attempted submission, including any motion requesting

leave to proceed, until Anderson has paid in full all outstanding

sanctions.

     Movant-Appellant Efrem Lydell Scranton appeals the district

court’s denial as moot of his motion to join as a party.       The

district court did not abuse its discretion in denying Scranton’s

motion.   See Arizonans for Official English v. Arizona, 520 U.S.

43, 67 (1997).   Thus, Scranton’s appeal is without arguable merit

and is dismissed as frivolous.    See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983); see also 5TH CIR. R. 42.2.

     APPEAL DISMISSED FOR FAILURE TO OBTAIN LEAVE TO PROCEED, AND

SANCTIONS IMPOSED AS TO ANDERSON; APPEAL DISMISSED AS FRIVOLOUS AS

TO SCRANTON.



                                  2